          AO 450(GAS Rev 10/03)JuclgmerH in a Civil Case



                                           United States District Court
                                              Southern District of Georgia
                     Maynard Sanders


                                                                                   JUDGMENT IN A CIVIL CASE



                                                V.                                CASE NUMBER: CV419-52
                     Sheriff John Wiicher, Cpt. John Doe, Deputy Jermaine
                     Minor




              I—I JU17 Verdict. This action came before the Court for a trial by jury. The issues have been tried and the Jury
                        has rendered its verdict.


              12] Decision by Court.This action came before the Court. The issues have been considered and a decision has been
                        rendered.


                        IT IS ORDERED AND ADJUDGED

                        that in accordance with this Court's Order (dated September 12, 2019, the Report and

                         Recommendation of the Magistrate Judge is ADOPTED as the opinion of this Court. Judgment of

                         dismissal without prejudice is hereby entered and this case stands closed.




                                                                        fSroicT


              September 12, 2019                                               Scott L. Poff
              Date                                                            Cerk




                                                                              (By) Deputy Clerk
OAS Rffv lfi.'l/03
